DETAILED ACTION

Remarks

1.	Pending claims for reconsideration are 1-12.  

Response to Arguments

2.	Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive. 

In the remarks, applicant argues in substance:
	
a.        That-  With regard to claim 1, Applicant submits that Lee and Kim fail to disclose or suggest at least the features, An authentication method performed by a terminal in a wireless communication system, the method comprising: transmitting a first message for a session connection request for session establishment to a session management function (SMF) via an access and mobility management function (AMF); and receiving a second message including an extensible authentication protocol (EAP) message for authentication success from the SMF via the AMF in response to the session connection request.
response to applicant’s argument- It is the combination of Lee and Kim that teaches the claimed limitations, neither Kim nor Lee alone. The claims have been examined in their broadest most reasonable interpretation in light of the specification. Within claim 1, Lee discloses an authentication method via service AAA 140, 144, 142, and performed by a terminal  in a wireless communication system” Lee further teaches a service network device [Fig.8/item 800] comprising private and public key security measures 826, 820  and client devices e.g., over a wireless network. Lee teaches  “the method comprising: transmitting a first message for a session connection request within in figure 3 which discloses attaching a request [Fig.3] and figure 5 illustrating receiving a service registration transfer request from client device at Fig.5/item 500. Lee further illustrates a session establishment to a session management function (SMF) via service contexts which may be established with one or more Service Management Functions (SMFs) 128, 130 under the control of the service providers within par.0038.  Kim was introduced to teach  “via an access and mobility management function (AMF)” which was disclosed on pg.2 in which the AMF provides UE-based authentication, authorization, mobility management, etc. Kim further states that a UE even using multiple access technologies is basically connected to a single AMF because the AMF is independent of the access technologies [Kim pg.2 functional description] see also Fig.1). Kim additionally teaches in its broadest most reasonable interpretation “receiving a second message including an extensible authentication protocol (EAP) message for authentication success from the SMF via the AMF in response to the session connection request” via the SMF 208 which checks whether the client device 202 has a Subscription of service by performing an authentication procedure 248 (e.g., an EPS-AKA procedure or EAP-based authentication procedure) with the second HSS2 218. For example, the second HSS2 218 may derive a key by generating authentication vectors and sending them to the SMF 208. [par.0068]).



b.        That- Kim only describes the functions for AMF and SMF. Specifically, Kim merely discloses that SMF allocates IP address to the UEs, but does not disclose that the SMF transmits a message including an EAP message for authentication success to the terminal. Kim makes no mention of EAP message at all.
response to applicant’s argument- Kim teaches that the SMF 208 checks whether the client device 202 has a Subscription of service by performing an authentication procedure 248 (e.g., an EPS-AKA procedure or EAP-based authentication procedure) with the second HSS2 218. For example, the second HSS2 218 may derive a key by generating authentication vectors and sending them to the SMF 208. [par.0068]).







Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2017/0171752 A1 to Lee et al(hereafter referenced as Lee) in view of NPL 3GPP SA2 architecture and functions for 5G mobile communication system, Junseok Kim, Dongmyoung Kim, Sunghyun Choi (hereafter referenced as Kim).
Regarding claim 1, Lee discloses “an authentication(service AAA 140, 144, 142) method performed by a terminal (service network device [Fig.8/item 800]) in a wireless communication system”(client devices e.g., over a wireless network) [Fig.6/item605]), “the method comprising: transmitting a first message for a session connection request(attach a request [Fig.3], see also receive service registration transfer request from client device [Fig.5/item 500]) for session establishment to a session management function (SMF)  (i.e., service contexts) may be established with one or more Service Management Functions (SMFs) 128, 130 under the control of the service providers [par.0038]). 

Lee does not explicitly disclose “via an access and mobility management function (AMF); and receiving a second message including authentication information from the SMF via the AMF in response to the session connection request.”
However, Kim in an analogous art discloses “via an access and mobility management function (AMF)” (AMF provides UE-based authentication, authorization, mobility management, etc. A UE even using multiple access technologies is basically connected to a single AMF because the AMF is independent of the access technologies [Kim pg.2 functional description] see also Fig.1) ; and receiving a second message including an extensible authentication protocol (EAP) message for authentication success from the SMF via the AMF in response to the session connection request” (SMF 208 may check whether the client device 202 has a Subscription of service by performing an authentication procedure 248 (e.g., an EPS-AKA procedure or EAP-based authentication procedure) with the second HSS2 218. For example, the second HSS2 218 may derive a key by generating authentication vectors and sending them to the SMF 208. [par.0068])
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lee’s signaling interface between radio access network and service management with Kim’s architecture and functions for 5G mobile communication system comprising AMF UE-based authentication, authorization, mobility management and SMF in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Lee teaches a wireless network comprising management services, Kim discloses a wireless architecture comprising AMF UE-based authentication, authorization, mobility management, and both are from the same field of endeavor.
Regarding claim 2 in view of claim 1, the references combined disclose “wherein (the second message including EAP) message comprises an information element identifier (EIE), a length of contents, and the contents of the EAP message” ( a control message is received [Fig.7/item 702] and a serving node identifier is determined for access from the control message [Fig.7/item 704], SMF 208 may check whether the client device 202 has a Subscription of service by performing an authentication procedure 248 (e.g., an EPS-AKA procedure or EAP-based authentication procedure Lee[par.0068]). 
Regarding claim 3 in view of claim 1, the references combined disclose “comprising: receiving a third message (network function multiple messages NF) for a terminal authentication request from the SMF via the AMF” (i.e. each network function(NF) interacts with another NF directly routing messages from one NF to another NF Kim[pg.3/interaction],  which is completed via NG architecture is composed of modularized functions. For example, the AMF and SMF are independent functions in the control plane. Separated AMF and SMF allow independent evolution and scaling. Kim[pg.2/Separation and control of user planes]) ; “and transmitting a fourth message for responding to the terminal authentication request to the SMF via the AMF in response to the third message” (i.e. each network function multiple messages(NF) interact with another NF directly routing messages from one NF to another NF Kim[pg.3/interaction],  which is completed via NG architecture is composed of modularized functions. For example, the AMF and SMF are independent functions in the control plane. Separated AMF and SMF allow independent evolution and scaling. Kim[pg.2/Separation and control of user planes]), “wherein the third message includes EAP information” (SMF 208 may check whether the client device 202 has a Subscription of service by performing an authentication procedure 248 (e.g., an EPS-AKA procedure or EAP-based authentication procedure Lee[par.0068]).
Regarding claim 4, Lee discloses “a method performed by a session management function (SMF) for authenticating a terminal in a wireless communication system” (SMF 208 may check whether the client device 202 has a Subscription of service by performing an authentication procedure 248 (e.g., an EPS-AKA procedure or EAP-based authentication procedure Lee[par.0068]).
Lee does not explicitly disclose “the method comprising: receiving a first message for a session connection request from the terminal via an access and mobility management function (AMF); and transmitting a second message including authentication information to the terminal via the AMF in response to the session connection request.
However, Kim in an analogous art discloses “comprising: receiving a first message for a session connection request for session establishment from the terminal via an access and mobility management function (AMF)” (i.e. each network function(NF) interacts with another NF directly routing messages from one NF to another NF Kim[pg.3/interaction],  which is completed via NG architecture is composed of modularized functions. For example, the AMF and SMF are independent functions in the control plane. Separated AMF and SMF allow independent evolution and scaling. Kim[pg.2/Separation and control of user planes]); “and transmitting a second message including an extensible authentication protocol (EAP) message for  authentication success to the terminal via the AMF in response to the session connection request.” (the SMF 208 may check whether the client device 202 has a Subscription of service by performing an authentication procedure 248 (e.g., an EPS-AKA procedure or EAP-based authentication procedure) with the second HSS2 218).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lee’s signaling interface between radio access network and service management with Kim’s architecture and functions for 5G mobile communication system comprising AMF UE-based authentication, authorization, mobility management and SMF in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Lee teaches a wireless network comprising management services, Kim discloses a wireless architecture comprising AMF UE-based authentication, authorization, mobility management, and both are from the same field of endeavor.
Regarding claim 5 in view of claim 4, the references combined disclose “wherein second message comprises an information element identifier (IEI), a length of contents, and the contents EAP message.” (SMF 208 may check whether the client device 202 has a Subscription of service by performing an authentication procedure 248 (e.g., an EPS-AKA procedure or EAP-based authentication procedure Lee[par.0068]).
Regarding claim 6 in view of claim 4, the references combined disclose “comprising: transmitting a third message for a terminal authentication request to the terminal via the AMF” (i.e. each network function(NF) interacts with another NF directly routing messages from one NF to another NF Kim[pg.3/interaction],  which is completed via NG architecture is composed of modularized functions. For example, the AMF and SMF are independent functions in the control plane. Separated AMF and SMF allow independent evolution and scaling. Kim[pg.2/Separation and control of user planes]); “and receiving a fourth message for responding to the terminal authentication request from the terminal via the AMF in response to the third message, wherein the third message includes EAP information” (SM NAS message can be transmitted with the MM NAS message supported by the NAS routing capability within the AMF Kim[pg.4/ MM and SM message interaction]).
Regarding claim 7, Lee discloses “a terminal in a wireless communication system”(client device [Fig.3/item 302]), “the terminal comprising: a transceiver configured to transmit and receive signals” (client device may be used to broadly refer to a user equipment (UE), mobile device, communication device, Smart phone, wireless device, [par.0039] i.e. the mobile device is configured to transmit and receive signals).
Lee does not explicitly disclose “and at least one processor configured to control to: transmit a first message for a session connection request for session establishment to a session management function (SMF) via an access and mobility management function (AMP), “and receive a second message including an extendible authentication protocol (EAP) message for authentication success from the SMF via the AMF in response to the session connection request.”
However, Kim in an analogous art discloses “and at least one processor configured to control to: transmit a first message for a session connection request to a session management function (SMF) via an access and mobility management function (AMP)” (i.e. each network function(NF) interacts with another NF directly routing messages from one NF to another NF Kim[pg.3/interaction],  which is completed via NG architecture is composed of modularized functions. For example, the AMF and SMF are independent functions in the control plane. Separated AMF and SMF allow independent evolution and scaling. Kim[pg.2/Separation and control of user planes]), “and receive a second message including authentication inform” (AMF provides UE-based authentication, authorization, mobility management Kim[pg.2/Functional description]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lee’s signaling interface between radio access network and service management with Kim’s architecture and functions for 5G mobile communication system comprising AMF UE-based authentication, authorization, mobility management and SMF in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Lee teaches a wireless network comprising management services, Kim discloses a wireless architecture comprising AMF UE-based authentication, authorization, mobility management, and both are from the same field of endeavor.
Regarding claim 8 in view of claim 7, the references combined disclose “wherein the second message including )message comprises an information element identifier (IEI), a length of contents, and the contents of the EAP message” ( a control message is received [Fig.7/item 702] and a serving node identifier is determined for access from the control message [Fig.7/item 704], SMF 208 may check whether the client device 202 has a Subscription of service by performing an authentication procedure 248 (e.g., an EPS-AKA procedure or EAP-based authentication procedure Lee[par.0068]).
Regarding claim 9 in view of claim 7, the references combined disclose “wherein the at least one processor is configured to further control to: receive a third message for a terminal authentication request from the SMF via the AMF , and transmit a fourth message for responding to the terminal authentication request to the SMF via the AMF in response to the third message, wherein the third message includes EAP information” (i.e. each network function(NF) interacts with another NF directly routing messages from one NF to another NF Kim[pg.3/interaction],  which is completed via NG architecture is composed of modularized functions. For example, the AMF and SMF are independent functions in the control plane. Separated AMF and SMF allow independent evolution and scaling. Kim[pg.2/Separation and control of user planes]).
Regarding claim 10, Lee discloses “a session management function (SMF) in a wireless communication system” (SMF 208 may check whether the client device 202 has a Subscription of service by performing an authentication procedure 248 (e.g., an EPS-AKA procedure or EAP-based authentication procedure Lee[par.0068]), “the SMF comprising: a transceiver configured to transmit and receive signals” (client device may be used to broadly refer to a user equipment (UE), mobile device, communication device, Smart phone, wireless device, [par.0039] i.e. the mobile device is configured to transmit and receive signals).
Lee does not explicitly disclose “and at least one processor configured to control to: receive a first message for a session connection request for session establishment from a terminal via an access and mobility management function (AMF)” (i.e. each network function(NF) interacts with another NF directly routing messages from one NF to another NF Kim[pg.3/interaction],  which is completed via NG architecture is composed of modularized functions. For example, the AMF and SMF are independent functions in the control plane. Separated AMF and SMF allow independent evolution and scaling. Kim[pg.2/Separation and control of user planes]); “and transmit a second message including an extensible authentication protocol (EAP) message for authentication success to the terminal via the AMF in response to the session connection request.” (AMF provides UE-based authentication, authorization, mobility management Kim[pg.2/Functional description]).
Regarding claim 11 in view of claim 10, the references combined disclose “wherein the (second message including the EAP) message comprises an information element identifier (IEI), a length of contents, and the contents of the EAP message” ( a control message is received [Fig.7/item 702] and a serving node identifier is determined for access from the control message [Fig.7/item 704], SMF 208 may check whether the client device 202 has a Subscription of service by performing an authentication procedure 248 (e.g., an EPS-AKA procedure or EAP-based authentication procedure Lee[par.0068]).
Regarding claim 12 in view of claim 10, the references combined disclose “wherein the at least one processor is configured to further control to: transmit a third message for a terminal authentication request to the terminal via the AMF, and receive a fourth message for responding to the terminal authentication request from the terminal via the AMF in response to the third message, wherein the third message includes EAP information” (i.e. each network function(NF) interacts with another NF directly routing messages from one NF to another NF Kim[pg.3/interaction],  which is completed via NG architecture is composed of modularized functions. For example, the AMF and SMF are independent functions in the control plane. Separated AMF and SMF allow independent evolution and scaling. Kim[pg.2/Separation and control of user planes]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/Examiner, Art Unit 2433                   

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433